internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc fip plr-112530-01 date date legend company operating partnership project partnership subsidiary a corporation a corporation b project state x city z date year year year a b c plr-112530-01 d e f g h dear this is in reply to a letter dated date as supplemented by subsequent submissions requesting two rulings on behalf of company concerning the treatment of certain income for purposes of sec_856 of the internal_revenue_code this letter addresses only the first ruling requested the second ruling requested will be addressed in a separate private_letter_ruling pursuant to of revproc_2001_1 2001_1_irb_1 facts company a state x corporation has made an election under sec_856 of the code to be treated as a real_estate_investment_trust reit company is engaged primarily in the business of owning operating managing leasing acquiring expanding and developing regional malls and community shopping centers company owns interests in these properties through operating partnership a state x limited_partnership company and subsidiary a of which company holds more than a percent of the outstanding_stock are the sole general partners of operating partnership company directly and indirectly holds a b percent beneficial_ownership in operating partnership operating partnership is the sole limited_partner of project partnership a state x limited_partnership that was formed to construct develop own and manage the project a regional mall located in city z company has represented that corporation a a subsidiary of company is a qualified_reit_subsidiary of company corporation a is the sole general_partner of project partnership operating partnership is negotiating a naming rights agreement the naming agreement with corporation b which is in the cable television business and in the business of producing programs for broadcast on cable television the naming agreement will become effective on the date it is executed and will expire on date the naming agreement provides that the full name of the project will include the name of corporation b to protect corporation b’s financial investment in acquiring the plr-112530-01 naming rights to the project the naming agreement requires operating partnership to do the following i ii iii iv v vi refrain from sponsoring events within the project with competitors of corporation b advertising the products of any competitors of corporation b within the project or leasing space in the project to any competitors of corporation b however the naming agreement does not restrict the activities of any tenants of the project or prohibit them from obtaining telecommunication services from a competitor of corporation b include the full project name on all signs that identify the project and on all directories within the project the full project name must also be included in all promotional materials and brochures and referred to in all advertisements sponsored by project partnership this requirement is consistent with the manner in which operating partnership promotes its other properties use commercially reasonable efforts to require tenants to use the full project name when referring to the project in writing grant corporation b a right of first offer on promotional events within the project that are sponsored by company advertise by direct mail or on the corporation b cable system for a minimum of c years at amounts to be specified in a schedule to the naming agreement cooperate with corporation b to establish and develop a joint marketing effort which may include links on web sites controlled by either company or corporation b joint promotion within publications controlled by either company or corporation b and the inclusion of promotional material relating to the project in corporation b’s customer bills and other agreed upon promotions following the execution of the naming agreement the parties are obligated to use their best efforts to establish an initial marketing plan which sets forth their respective obligations the most significant financial obligation imposed on operating partnership pursuant to the naming agreement is the requirement that operating partnership and its affiliates advertise on the corporation b cable television system for a minimum of c years company anticipates that the amount it and its affiliates will be required to spend will range from dollar_figured to dollar_figuree annually except that they will be required to spend dollar_figuref on such advertisements during each of the first g years of the naming agreement corporation b is required to charge operating partnership and its affiliates no more than the lowest rates afforded to other advertisers of similar scope and scale the plr-112530-01 advertisements will promote the project and other company malls and are not intended to promote corporation b’s sales or business at the project except to the extent that all tenants may benefit from general promotions of the project the obligation of operating partnership and its affiliates to purchase advertising on corporation b’s cable television system and the minimum expenditures_for advertising required of operating partnership and its affiliates are not subject_to any schedule or time requirements and expenditures in any year which exceeds amounts specified in the naming agreement for such year reduce the amounts required to be expended in subsequent years likewise the other requirements under the naming agreement including the requirement that project partnership and operating partnership develop and implement a marketing plan with corporation b are not subject_to any schedule or time requirements corporation b’s obligations under the naming agreement consist primarily of cooperating with operating partnership and project partnership in the development of the promotional materials described above and making a payment of dollar_figureh the payment under the naming agreement the payment will be paid into an escrow account from which amounts will be released to operating partnership as certain specified phases of construction of the project are completed the final installment of the payment is to be made when the project opens company anticipates that most of the payment will be released from the escrow account to operating partnership in year and year the year prior to the year in which company will begin receiving rents from tenants of the project however company anticipates that at least some portion of the payment will be released in the year in which the project opens which company anticipates will be year company anticipates that any services required of the managers and employees of the project under the naming agreement will not be significant these services will relate primarily to making sure that project partnership complies with the requirements that the advertising materials refer to the full name of the project and that corporation b be provided with a right of first offer for project promotions since operating partnership’s advertisements typically include the full names of its malls and since the promotions will be planned and developed without regard to the naming agreement the services performed by managers and employees of project partnership will be substantially the same as if the naming agreement did not exist and the time devoted to complying with the other terms of the naming agreement will not be substantial furthermore these services will be required regardless of whether corporation b is a tenant of the project and the nature and extent of these services will not change if corporation b does become a tenant services related to the development of joint marketing materials such as mutual web site links will be performed primarily by personnel of operating partnership who have no involvement with the management or operation of the project plr-112530-01 project partnership anticipates entering into a lease the corporation b lease with corporation b pursuant to which corporation b will be a tenant in the project operating a kiosk in the common area and a production studio in an area designated for single tenant occupancy currently however there are no active negotiations with respect to the corporation b lease and the parties anticipate that the naming agreement will be executed prior to the time that the negotiations for the corporation b lease are resumed it is possible that corporation b will not ultimately become a tenant of the project company represents that the corporation b lease and the naming agreement are being separately negotiated are each on arm’s-length terms and that the terms of each will be unaffected by the terms of the other the decision by operating partnership of whether to enter into the naming agreement is unrelated to the decision of whether to enter into the corporation b lease neither the corporation b lease nor the naming agreement will contain cross-default provisions although the term of the corporation b lease will not begin until year the term of the naming agreement will commence in year and will continue until date law and analysis sec_856 of the code requires at least percent of a reit’s gross_income to be derived from passive sources including dividends interest rents_from_real_property and certain other items sec_856 requires at least percent of a reit’s gross_income to be derived from real_property interests including rents_from_real_property and certain other sources specified in that section sec_1_856-2 of the income_tax regulations provides in part that for purposes of determining the gross_income requirements of sec_856 and of the code the term gross_income has the same meaning as that term has under sec_61 of the code and the regulations thereunder for purposes of the items of gross_income listed in sec_61 except as specifically provided or otherwise permitted to be elected sec_451 requires that such items shall be included in the gross_income for the taxable_year in which received by the taxpayer unless under the method_of_accounting used in computing taxable_income such amount is to be properly accounted for as of a different period sec_446 requires that a taxpayer's accounting_method must clearly reflect income sec_856 of the code provides that the term rents_from_real_property includes rents from interests_in_real_property charges for services customarily furnished or rendered in connection with the rental of real_property and rent attributable to personal_property which is leased under or in connection with a lease of real_property but only if the rent attributable to such personal_property for the taxable_year does not exceed percent of the total rent for the year attributable to both the real and personal_property leased under or in connection with the lease plr-112530-01 sec_856 of the code excludes from the definition of rents_from_real_property any impermissible_tenant_service_income as defined in sec_856 sec_856 provides that impermissible_tenant_service_income means with respect to any real or personal_property any amount received or accrued directly or indirectly by a reit for furnishing or rendering services to the tenants of such property or managing or operating such property sec_856 provides that if the amount of impermissible_tenant_service_income with respect to a property for any taxable_year exceeds one percent of all amounts received or accrued directly or indirectly by the reit with respect to such property the impermissible_tenant_service_income of the reit with respect to the property shall include all such amounts sec_856 of the code excludes from the definition of impermissible_tenant_service_income amounts received for services furnished or rendered or management or operation provided through an independent_contractor within the meaning of sec_856 from whom the reit itself does not derive or receive any income independent_contractor additionally sec_856 excludes from the definition of impermissible_tenant_service_income any amount which would be excluded from unrelated_business_taxable_income under sec_512 if received by an organization described in sec_511 revrul_98_60 1998_2_cb_749 holds that the determination of whether impermissible_tenant_service_income received by a reit exceeds the one percent limitation is computed separately with respect to each property owned by the reit rather than with respect to any particular tenant the amounts of the payment received by operating partnership under the naming agreement are not received for services rendered to a tenant by operating partnership or project partnership with respect to the project thus such amounts are not impermissible_tenant_service_income the naming agreement and corporation b lease were separately negotiated on arm's-length terms and company's obligations including its advertising obligations and the services provided by project partnership under the naming agreement do not relate to and do not depend on corporation b's occupancy of the project moreover operating partnership and project partnership will be subject_to the naming agreement during periods that corporation b is not a tenant of the project furthermore any services performed by management or employees of project partnership pursuant to the naming agreement will be required regardless of whether corporation b is a tenant of the project and the services required under the naming agreement will not change if corporation b becomes a tenant of the project thus the requirements under the naming agreement including any obligations of operating partnership and any services performed by project partnership pursuant to the naming agreement are unrelated to corporation b's occupancy of the project accordingly company’s allocable share of any amounts received or accrued by operating partnership as part of the payment under the naming agreement are not for services rendered by company to corporation b as a tenant plr-112530-01 conclusion based on the facts as represented by company we conclude that the performance by operating partnership or company of the obligations required under the naming agreement will not be considered services furnished or rendered by company to corporation b as a tenant under sec_856 of the code company’s allocable share of any amounts received or accrued by operating partnership as part of the payment under the naming agreement however does not qualify as rents_from_real_property within the meaning of sec_856 except as specifically ruled upon above no opinion is expressed concerning any federal_income_tax consequences related to the facts herein under any other provision of the code specifically we do not rule whether company qualifies as a reit under part ii of subchapter_m of chapter of the code or whether corporation a is a qualified_reit_subsidiary of company this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours acting associate chief_counsel financial institutions and products by alice m bennett chief branch enclosures copy of this letter sec_6110 copy cc internal_revenue_service
